Citation Nr: 1639845	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-32 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left shoulder impingement syndrome. 

2.  Entitlement to a rating in excess of 10 percent for the cervical spine disability. 

3.  Entitlement to a rating in excess of 10 percent for the lumbar spine disability. 

4.  Entitlement to a compensable disability rating for left upper extremity radiculopathy prior to April 9, 2014, and in excess of 20 percent thereafter. 

5.  Entitlement to a compensable disability rating for right upper extremity radiculopathy prior to April 9, 2014, and in excess of 20 percent thereafter. 

6.  Entitlement to a compensable disability rating for right lower extremity radiculopathy prior to April 9, 2014, and in excess of 10 percent thereafter. 

7.  Entitlement to a compensable disability rating for left lower extremity radiculopathy prior to April 9, 2014, and in excess of 10 percent thereafter. 
8.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to July 15, 2015.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1998 to December 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a December 2014 rating decision, the RO granted service connection and assigned separate, initial ratings for radiculopathy of the bilateral upper and lower extremities, effective April 9, 2014.  As previously explained in the November 2015 Board remand, the Veteran's radiculopathy is a manifestation of his service-connected low back and cervical spine disabilities.  As such, the issues before the Board include the initial ratings for radiculopathy of the bilateral upper and lower extremities, with consideration of the period prior to the April 9, 2014, effective date assigned by the RO.

In June 2015, the Veteran's representative withdrew a prior request for a Board hearing.

The issues on appeal were previously remanded by the Board in November 2015 for further evidentiary development of requesting outstanding post-service VA treatment records.  This was accomplished, and the claims were readjudicated in a March 2016 supplemental statement of the case.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The medical of evidence, to include the November 2011 VA examination, has raised the issue of unemployability prior to July 15, 2015.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.  The issue of entitlement to a TDIU beginning July 15, 2015 is moot as explained below. 

The issues of (1) a compensable disability rating for left upper extremity radiculopathy prior to April 9, 2014, and in excess of 20 percent thereafter; 
(2) a compensable disability rating for right upper extremity radiculopathy prior to April 9, 2014, and in excess of 20 percent thereafter; and (3) entitlement to a TDIU for the rating period prior to July 15, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left shoulder disability has been manifested by pain and limitation of motion; shoulder flexion has been to180 degrees and abduction was to 170 degrees, with no additional loss of motion due to such factors as pain, weakness, incoordination, lack of endurance, fatigability, or flare ups; there has been no shoulder ankylosis or impairment of the humerus, clavicle, or scapula.

2.  For the entire increased rating period on appeal, the evidence is in equipoise as to whether the Veteran's cervical spine disability has been manifested by limitation of flexion of the cervical spine, at worst, to 30 degrees.

3.  For the entire increased rating period on appeal, the Veteran's lumbar spine disability has more nearly approximated forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees with muscle spasms.

4.  Mild right and left lower extremity radiculopathy has been shown for the entire rating period on appeal.


CONCLUSIONS OF LAW

1.  For the entire increased rating period on appeal, the criteria for a rating in excess of 10 percent for the left shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5200-5203 (2015).

2.  For the entire increased rating period on appeal, the criteria for a disability rating of 20 percent, but not more, for the cervical spine disability have been met.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5243 (2015).

3.  For the entire increased rating period on appeal, the criteria for a 20 percent rating, but no higher, for the lumbar spine disability have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5243 (2015).

4.  For the rating period prior to April 9, 2014, the criteria for a 10 percent rating for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

5.  For the rating period prior to April 9, 2014, the criteria for a 10 percent rating for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

6.  For the rating period beginning April 9, 2014, the criteria for a rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  
38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

7.  For the rating period beginning April 9, 2014, the criteria for a rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  
38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran a letter in December 2008 that informed him of the requirements needed to establish increased ratings for his disabilities.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. 

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service treatment records, and the Veteran's statements.

In addition, the Veteran has been afforded adequate examinations on the issue of increased rating being decided herein.  VA provided the Veteran with examinations in January 2009 and October 2014.  The Veteran's history was taken and a complete examination was conducted that included specific clinical measures.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R.  § 4.3 (2015). 

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating the musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Painful motion may be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in, and is rated at the same level as functional loss where motion is impeded.  38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Rating Analysis for Left Shoulder Disability 

The Veteran maintains that his left shoulder disability is more severe than what is contemplated by the currently assigned 10 percent rating.  

The Veteran has been assigned a 10 percent evaluation for painful and limited motion of the left shoulder under Diagnostic Codes 5299-5203.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. 
§ 4.27.  Here, the use of DCs 5299-5203 reflects that there is no diagnostic code specifically applicable to the Veteran's service-connected left shoulder impingement syndrome, and that this disability has been rated by analogy to impairment of the clavicle or scapula under DC 5203.  See 38 C.F.R. § 4.20 (allowing for rating of unlisted condition by analogy to closely related disease or injury).

In terms of the pertinent rating criteria, Diagnostic Codes 5200 through 5203 address disability ratings for the shoulder and arm. 

Diagnostic Code (Code) 5200 provides for the evaluation of a shoulder or arm disability if there is ankylosis of the scapulohumeral articulation.  38 C.F.R. 
§ 4.71a.

Code 5201 provides that limitation of motion of the major arm at shoulder level is rated as 20 percent; limitation of motion of the major arm to midway between the side and shoulder level is rated as 30 percent; and limitation of motion of the minor arm to 25 degrees from the side is rated as 40 percent.  38 C.F.R. § 4.71a, Code 5201. 

With respect to the major arm, Code 5202 provides that impairment of the humerus is rated as 20 percent with recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level; impairment of the humerus is rated as 30 percent with recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements; impairment of the humerus is rated as 50 percent with fibrous union; impairment of the humerus is rated as 60 percent with nonunion (false flail joint); and impairment of the humerus is rated as 80 percent with loss of head (flail shoulder). 38 C.F.R. § 4.71a, Code 5202.  Also under this code with respect to the major extremity, a 20 percent rating is warranted for malunion of the humerus with moderate deformity and a 30 percent rating is warranted for malunion of the humerus with marked deformity.  Id. 

Under Code 5203, a 20 percent evaluation, the maximum available under this section, is assignable for dislocation of the clavicle or scapula, or nonunion with loose movement.  This code also allows that alternatively, the disability may be rated on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Code 5203.

38 C.F.R. § 4.71, Plate I, defines normal ranges of motion of the shoulder.  Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.  In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).

The Veteran was afforded a VA examination in January 2009.  During the evaluation, the Veteran reported that he had developed instability and recurrent pain in the left shoulder.  He stated that the "joint pops all the time."  No flare-ups were reported.  Range of motion testing showed flexion limited to 180 degrees and abduction was limited to 170 degrees.  There was objective evidence of pain with active motion.  After repetitive-use testing, there was no additional limitation of motion.  There was no ankylosis present in the left shoulder.  The diagnosis was degenerative arthritis of the AC joint left shoulder and biceps and supraspmatus tendmopathy.

The evidence also includes an October 2014 VA shoulder examination.  No flare-ups of the left shoulder were reported during the evaluation.  Range of motion testing showed flexion limited to 180 degrees and abduction was limited to 180 degrees.  There was pain on examination during abduction testing, but it did not result in functional loss.  After repetitive-use testing, there was no additional limitation of motion.  There was no ankylosis present in the left shoulder.  The examiner also indicated that the Veteran did not have a rotator cuff condition or instability, dislocation, or labral pathology.  He also did not have loss of head (flail shoulder), nonunion, or fibrous union of the humerus.  

The above evidence reflects that there is a left shoulder disability with pain and slight limitation of motion.  The Veteran was able to perform shoulder flexion to 180 degrees during the January 2009 and October 2014 VA examinations.  Abduction was, at worst, limited to 170 degrees during the January 2009 VA examination.  The October 2014 VA examiner did indicate that there was pain on examination during abduction testing, but it did not result in functional loss.  The Veteran did not report any flare ups during the VA examinations.  

Thus, even considering the Veteran's reports of pain, the objective findings during the January 2009 and October 2014 VA examinations indicate that his left shoulder symptoms have not been shown to be so disabling to actually or effectively result in limitation of arm motion to shoulder level (i.e., 90 degrees), the requirement for the next higher percentage rating based on limitation of motion of the arm of the minor extremity without evidence of ankylosis, impairment of the humerus, or impairment of the clavicle or scapula (i.e., a 20 percent rating) under DC 5201.  See 38 C.F.R. 
§ 4.71a, DC 5201.

The Board has carefully considered all the lay and medical evidence of functional impairment.  The Board first finds that the evidence of record is sufficient upon which to determine the functional impairment caused by this disability and that the testing of record satisfied the VA's duty to obtain such evidence of functional impairment.  After this consideration, the Board finds that the Veteran retains functional impairment greater than that contemplated by a rating in excess of that currently provided.

Also, there has been no evidence of any shoulder ankylosis, impairment of the humerus, or nonunion or dislocation of the clavicle or scapula at any time during the appeal period.  The absence of such impairments was noted during the both VA examinations discussed above.  Hence, a higher rating is not warranted during the claim period on the basis of such impairments.

In light of the above findings, a rating higher than 10 percent for the service-connected left shoulder disability is not warranted at any time and the appeal as to this issue is denied.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5200-5203.

Rating Analysis for Cervical Spine Disability 

The Veteran maintains that his cervical spine disability is more severe than what is contemplated by the currently assigned 10 percent rating.  

The Veteran's cervical spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5237-5243.  Under Diagnostic Code 5242 (degenerative arthritis of the spine), a 10 percent disability rating is assigned when there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or a combined range of motion of the cervical spine greater than 170 but no greater than 335; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  

A 20 percent disability rating is for assignment when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent disability rating is assigned where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent disability rating is assigned where there is unfavorable ankylosis of the entire cervical spine. 

A 100 percent disability rating is assigned where there is unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (see also Plate V) provides that, for VA compensation purposes, normal cervical motion is forward flexion, extension, and lateral flexion from zero to 45 degrees.  Normal left and right rotation is from zero to 80 degrees.  The normal combined range of motion for the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
Upon review of the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran's cervical spine disability has been manifested by limitation of flexion of the cervical spine to, at most, 30 degrees.

The evidence includes a January 2009 VA examination.  During the evaluation, the Veteran reported that he had constant pain of the neck, mainly upon extension and flexion.  The pain was cramping, sharp, severe, constant, and daily.  Upon physical examination, the Veteran's posture and head position were normal.  The spine had symmetry in appearance and his gait was normal.  Motor examination was 5/5 for upper and lower extremities.  Active cervical spine range of motion showed flexion limited to 35 degrees extension was to 0 degrees.  Left lateral flexion was to 45 degrees and right lateral flexion was to 40 degrees.  Lateral rotation on the left was to 80 degrees and lateral rotation on the right was to 70 degrees.  There was evidence of pain on active range of motion and following repetitive motion; however, the examiner did not indicate where pain began.  There were no additional limitations after three repetitions of range of motion.  

The Veteran was afforded another VA cervical spine examination in October 2014.  During the evaluation, the Veteran reported that his neck pain was a 9/10 and increased to a 10/10 "for no clear reason."  The Veteran also reported intermittent severe numbness and tingling down both arms.  He denied flare-ups that impacted the function of the cervical spine.  Active cervical spine range of motion showed flexion limited to 40 degrees, with pain starting at 30 degrees.   After repetitive-use testing, forward flexion was limited to 35 degrees.  It was noted that after repetitive use, the Veteran had pain and less movement than normal.  No muscle spasms or ankylosis were noted.  The Veteran was also noted to have IVDS, but no incapacitating episodes were reported.  

Upon review of all the evidence of record, the Board finds that the Veteran's cervical spine disability more nearly approximates a rating of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine.  Specifically, the October 2014 VA examiner indicated that the Veteran's cervical spine was limited in flexion to 40 degrees, with pain starting at 30 degrees.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.  As such, the Board finds that the Veteran has met the criteria for a 20 percent rating (i.e., forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees).  The Board acknowledges that the January 2009 VA examiner noted that flexion of the cervical spine was limited to 35 degrees; however, the examiner did not indicate where pain began.  As such, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating for the Veteran's cervical spine disability is warranted for the entire increased rating period on appeal.

The Board further finds that, for the entire rating period on appeal, a rating in excess of 20 percent is not warranted.  The weight of the evidence does not demonstrate forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine which would warrant a 30 percent rating. Therefore, a higher rating in excess of 20 percent is not warranted for the rating period on appeal.

The Board has also considered the Veteran's reported impairment of function, such as pain and stiffness, and has considered additional limitations of motion due to pain.  Even considering additional limitation of motion or function of the cervical spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence does not show that the cervical spine disability more nearly approximates the criteria for a higher rating for any period on appeal.  The Veteran denied flare-ups during the October 2014 VA examination.  Further, after repetitive-use testing, flexion of the cervical spine was, at worst, 35 degrees during both the January 2009 and October 2014 VA examinations.   The Board finds that pain and reduced range of motion is fully contemplated in the current 20 percent rating.  As such, a higher rating based on pain and functional loss is not warranted.

The Board has also reviewed VA treatment records; however, they do not show forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

Next, the Board finds that, although the Veteran was noted to have IVDS, no incapacitating episodes were reported.  See January 2009 and October 2014 VA examination reports.  Accordingly, the Board finds that consideration for a higher rating pursuant to Diagnostic Code 5243 (Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) is not warranted.

As instructed by Note (1) to the General Rating Formula, associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  The Veteran's claims for increased ratings for his right and left upper extremity radiculopathy are being remanded; as such, those issues will not be addressed by the Board at this time.

For these reasons, the Board finds that the service-connected cervical spine disability more nearly approximates the criteria for a 20 percent rating, but no higher, for the entire rating period on appeal.  

Rating Analysis for Lumbar Spine Disability 
and
Right and Left Lower Extremity Radiculopathy 

The Veteran maintains that his lumbar spine disability is more severe than what is contemplated by the currently assigned 10 percent rating.  

The Board finds that the Veteran's lumbar spine appropriately rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. 
§ 4.71a , Diagnostic Codes 5237-5243.  The Veteran has been diagnosed with degenerative arthritis of the spine and IVDS.  See October 2014 VA examination report.  

Under Diagnostic Code 5242 (degenerative arthritis of the spine), a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a .  

The evidence includes a January 2009 VA examination.  During the evaluation, the Veteran reported that he experienced constant pain over the lower back.  He also stated that the pain radiated to the hip and side of the leg.  No flare-ups or incapacitating episodes were reported.  Upon physical examination, there was no ankylosis of the lumbar spine.  Range of motion testing revealed flexion limited to 75 degrees, extension to 30 degrees, and left lateral flexion and rotation to 30 degrees, right lateral flexion and rotation to 25 degrees.  There was evidence of pain on active range of motion and following repetitive motion; however, the examiner did not indicate where pain began. 

The Veteran was afforded a VA spine examination in October 2014.   During the evaluation, the Veteran reported that his back pain was persistent and severe all the time.  He also had persistent pain and numbness radiating down the back of both legs.  The Veteran denied flare-ups and no incapacitating episodes were noted.  Range of motion testing revealed flexion limited to 70 degrees with pain at 50 degrees.  After repetitive testing, flexion was limited to 60 degrees.  The examiner further indicated that the Veteran had muscle spasm of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  Moreover, the Veteran was noted to have bilateral lower extremity radiculopathy of the L4-S3 nerve roots (sciatic nerve) of "mild" severity.  Ankylosis of the spine was not present.  

Upon review of the evidence of record, the Board finds that, for the rating period on appeal, the evidence is in equipoise as to whether a 20 percent rating is warranted of the service-connected lumbar spine disability.  In this regard, the October 2014 VA examination report reflects that the Veteran had, at worst, forward flexion to 70 degrees with pain at 50 degrees.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.  Further, after repetitive testing, flexion was limited to 60 degrees.  The examiner also indicated that the Veteran had thoracolumbar muscle spasms.  As such, the Board finds that the Veteran has met the criteria for a 20 percent rating (i.e., forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees and muscle spasms).  

The Board acknowledges that the January 2009 VA examiner noted that flexion of the lumbar spine was limited to 75 degrees; however, the examiner did not indicate where pain began.  Further, the January 2009 did not indicate the degree to which the Veteran's pine was limited to after repetitive testing.  As such, and resolving reasoned doubt in the Veteran's favor, the Board finds that a 20 percent rating for the Veteran's lumbar spine disability is warranted for the entire increased rating period on appeal.

The Board further finds that a rating in excess of 20 percent is not warranted for the entire rating period on appeal.  The evidence during this period, to include VA treatment records and VA examination reports, does not show that the Veteran had forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Further, the Veteran has not been shown to have incapacitating episodes resulting from the lumbar spine disability.

The Board has also considered the Veteran's reported impairment of function and has considered additional limitations of motion due to pain.  Even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 
38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca), the evidence still does not show that the lumbar spine disability more nearly approximates the criteria for a higher rating of 20 percent for the rating period on appeal.  As noted by the October 2014 VA examiner, following repetitive use, flexion was limited to 60 degrees.  The Board finds that this level of impairment is adequately considered by the 20 percent rating granted herein.  

Regarding the Veteran's right and left lower extremity radiculopathy, the Board notes that the Veteran has been awarded a 10 percent rating for each extremity  effective April 9, 2014 under Diagnostic Code 8520 (for incomplete paralysis of the sciatic nerve).  Under this code, a 10 percent rating is warranted for mild incomplete paralysis, 20 percent for moderate incomplete paralysis, 40 percent for moderately severe incomplete paralysis, 60 percent for severe incomplete paralysis with marked muscular atrophy, and 80 percent for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a (2015).

Upon review of the evidence of record, the Board finds that the evidence is in equipoise as to whether a 10 percent rating for the right and left lower extremity radiculopathy is warranted prior to April 9, 2014.

In this regard, the Board notes that during the January 2009 VA examination, the Veteran reported that his back pain radiated to the hip and side of the leg.  The VA examiner did not indicate whether the Veteran had radiculopathy.  

In the following October 2014 VA examination, the Veteran continued to report radiating pain and numbness to the lower extremities.  He was diagnosed with radiculopathy.  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran had symptoms of radiculopathy throughout the rating period on appeal.  Accordingly, 10 percent ratings for radiculopathy of the right and left lower extremity are warranted for the rating period prior to April 9, 2014.

The Board next finds that, for the entire period under appeal, a rating in excess of 10 percent is not warranted.  VA treatment records show continued complaints of radicular pain to the lower extremities.  During the October 2014 VA examination, the Veteran was noted to have bilateral lower extremity radiculopathy of the L4-S3 nerve roots (sciatic nerve) of "mild" severity.  Mild radiculopathy warrants a 10 percent rating under Diagnostic Code 8520.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his right and left lower extremity radiculopathy.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities are more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

For these reasons, the Board finds that a rating in excess of 10 percent for the right and left lower extremity radiculopathy disabilities is not warranted for the entire rating period on appeal.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, all the symptomatology and impairment caused by the Veteran's disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. Specifically, his left shoulder disability is manifested by pain and some limitation of motion.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provide ratings for limitation of the shoulder (DC 5201) and contemplate ratings based on motion limited due to multiple orthopedic factors that include pain and instability.  38 C.F.R. §§ 4.40, 4.45, 4.59.
The symptomatology and impairments caused by the Veteran's cervical and lumbar spine disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The General Rating Formula specifically provides for ratings based on limitation of motion, including due to pain and other orthopedic factors, such as fatigability, which are part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  

In this case, considering the lay and medical evidence, the Veteran's cervical spine disability has been manifested by limitation of flexion of the cervical spine to, at most, 30 degrees.  The Veteran's lumbar spine disability more nearly approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees with muscle spasms.  He has also been granted separate ratings for his bilateral lower extremity radiculopathy. 

In the absence of exceptional factors associated with his disabilities, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Further, and according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." 

Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Further, as noted in the Introduction section above, the Court has held that when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for a total rating based on individual unemployability (TDIU) will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In this case, because a total rating is in effect beginning July 15, 2015 for the Veteran's service-connected disabilities and SMC has been awarded at the housebound rate, the TDIU issue is moot for the period beginning July 15, 2015.  
The issue as to whether a TDIU is warranted for the rating period prior to July 15, 2015 is addressed in the remand section below.


ORDER

A rating in excess of 10 percent for left shoulder impingement syndrome is denied. 

A rating of 20 percent, but no higher, for the cervical spine disability is granted.

A rating of 20 percent, but no higher, for the lumbar spine disability is granted.

For the rating period prior to April 9, 2014, a separate rating of 10 percent for right lower extremity radiculopathy is granted. 

For the rating period prior to April 9, 2014, a separate rating of 10 percent for left lower extremity radiculopathy is granted. 

For the rating period beginning April 9, 2014, a separate rating in excess of 10 percent for right lower extremity radiculopathy is denied.

For the rating period beginning April 9, 2014, a separate rating in excess of 10 percent for left lower extremity radiculopathy is denied.


REMAND

Right and Left Upper Extremity Radiculopathy

The Veteran was afforded a VA cervical spine examination in October 2014.  Regarding radiculopathy, the Veteran reported intermittent severe numbness and tingling down both arms.  Upon examination, the examiner indicated that the Veteran had symptoms of radiculopathy, including "severe" pain, numbness, and paresthesias and/or dysesthesias in both extremities.  The examiner indicated that pinprick testing on both upper extremities was all decreased (except in the shoulder area); however, the nerve root involved was not indicated.  

It is unclear based on the October 2014 VA examination report which nerve root is involved in the Veteran's upper extremity radiculopathy.  Moreover, although the examiner noted the Veteran's subjective symptoms of pain and numbness, an objective opinion as to the severity of the Veteran's upper extremity radiculopathy was not provided.  The nerve root involved and the severity of the paralysis of the nerve is essential to determining the proper Diagnostic Code and rating level for the Veteran's disabilities.  This information was not properly addressed by the October 2014 VA examiner; as such, the Board finds that a new VA examination is required.  

TDIU prior to July 15, 2015

The Board's remand regarding the claims for higher, separate ratings for the Veteran's right and left upper extremity radiculopathy could potentially have an impact regarding the claim for entitlement to a TDIU prior to July 15, 2015; therefore, the issue of a TDIU for the period prior to July 15, 2015 is inextricably intertwined with the issues of separate, higher ratings and adjudication of TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the severity of his service-connected radiculopathy of the right and left upper extremities.  The entire claims file should be made available to the examiner.  The examiner is to conduct all necessary tests and studies and should describe any impairment of function of the right and left upper extremity due to the radiculopathy.  

The examiner should indicate which nerve root is involved and should characterize the radiculopathy as mild, moderate, or severe, or indicate whether there is complete paralysis.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal as to the issues of (1) a compensable disability rating for left upper extremity radiculopathy prior to April 9, 2014, and in excess of 20 percent thereafter; (2) a compensable disability rating for right upper extremity radiculopathy prior to April 9, 2014, and in excess of 20 percent thereafter; and (3) entitlement to a TDIU for the rating period prior to July 15, 2015.  If the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal of this issue to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


